Title: To John Adams from James Greenleaf, 18 January 1798
From: Greenleaf, James
To: Adams, John



Sir
Philada. Jany 18. 1798

I am not without apprehension that I may commit an impropriety by the present mode of address—if I do, I trust to your well known indulgence for forgiveness—
It is my fixed intention, Sir, after obtaining an honorable discharge from my present confinement, to quit Commercial pursuits, and turn my attention to Agriculture—unless an opportunity should immediately present for serving my Country in some public capacity suited to my limited political talents—and which will require my residence at the seat of Government—Should any Office be at present vacant, or soon become so—to the exercise of which, you may think me not incompetent—I beg leave, Sir, humbly to offer myself as a Candidate for the same—but should this not be the case, I have particular reasons for desiring, that my present application, may be known, only to those who are in your confidence—
I have the Honor to be / With great respect & veneration / Sir, Your very obedient / and humble Servant

James Greenleaf.